Citation Nr: 0430655	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES
 
1.  Entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing  loss.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for arthritis of the 
right elbow.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an increased (compensable) initial rating 
for residuals of a shell fragment wound of the right arm.  

8.  Entitlement to an increased (compensable) initial rating 
for residuals of a shell fragment wound of the right leg.

9.  Entitlement to an increased initial rating for 
arteriosclerotic heart disease, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1967 to July 
1969.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  
 
The issues of entitlement to service connection for diabetic 
retinopathy and an increased rating for arteriosclerotic 
heart disease are the subject of the remand portion of this 
decision, and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  The VA will 
notify you if further action is required on your part with 
respect to these issues. 


FINDINGS OF FACT

1.  The veteran does not currently have tinnitus that is 
related to active service.

2.  The veteran does not currently have hearing loss that is 
related to active service.  

3.  The veteran does not currently have vertigo that is 
related to active service.  

4.  The veteran does not currently have arthritis of the 
right elbow that is related to active service or service-
connected disability.

5.  The veteran does not currently have hypertension that is 
related to active service or service-connected disability.  

6.  The residuals of a shell fragment wound of the right arm 
are manifest by a linear scar measuring 6 centimeters that is 
painful on examination, but the scar does not limit the 
function of any part.  

7.  The residuals of a shell fragment wound of the right leg 
are manifested by very tiny, slightly hypopigmented areas of 
no cosmetic or functional significance which do not limit the 
function of any part.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103(A) (West 
2002); 38 C.F.R. § 3.303 (2004). 

2.  Hearing loss was not incurred in or aggravated during 
active service and the service incurrence of sensorineural 
hearing loss may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A, 5107 (2002); 38 C.F.R. §§  
3.303, 3.307, 3.309 (2004).

3.  Vertigo was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.  

4.  Arthritis of the right elbow was not incurred in or 
aggravated during active service and the service incurrence 
of arthritis may not be presumed, nor is it proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, and 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

5.  Hypertension was not incurred in or aggravated during 
active service and the service incurrence of hypertension may 
not be presumed, nor is hypertension proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, and 5107; 
38 C.F.R. §§  3.303, 3.307, 3.309, 3.310.  

6.  The criteria for an initial evaluation of 10 percent, but 
not greater, for residuals of a shell fragment wound of the 
right arm have been met from June 22, 2001.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7802, 7803, 
7804, 7805 (prior to and from August 30, 2002) (2004).  

7.  The criteria for an initial compensable evaluation for 
shell fragment wounds of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7802, 7803, 
7804, 7805 (prior to and from August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that a Veterans Claims 
Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision and a claim for VA benefits.  

In the present case a substantially complete application was 
received in March 2002.  Thereafter, in rating decisions in 
July 2002 and September 2002, the veteran's claims were 
adjudicated.  Prior to those rating decisions, the veteran 
was provided notification regarding the VCAA in letters dated 
in March and April 2002.  

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about 
information and evidence that they will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The fourth element of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the Board concludes that the March and April 
2002 notices to the veteran contained all of the elements 
necessary to comply with Pelegrini II.  Further, the 
statements of the case, issued in June 2003, provided the 
veteran with the governing laws and regulations, including 
the VA regulation implementing the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of the VCAA notice has been 
fully satisfied.  

With respect to the duty to assist, the VA has obtained 
medical records and the veteran has submitted additional 
medical records, at his personal hearing in March 2004 and 
thereafter.  At the time of the personal hearing he submitted 
a waiver, waiving RO consideration of these records, and 
indicating, at page 10 of the transcript, that he would waive 
RO consideration of additional records submitted following 
the hearing.  The veteran has been afforded VA examinations 
and, as noted, a personal hearing.  There is no indication 
that any additional development or notice could be 
undertaken, with respect to the issues finally decided 
herein, that has not already been accomplished.  

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served ninety (90) days or more during a 
period of war and hypertension, arthritis, or sensorineural 
hearing loss becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that a service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

Service medical records are silent for complaint, finding, or 
treatment of tinnitus, hearing loss, vertigo, arthritis of 
the right elbow, and hypertension.  The report of the 
veteran's July 1969 service separation examination reflects 
that his ears, and eardrums were normal.  His hearing was 
15/15, bilaterally.  His upper extremities and neurological 
system were normal.  His heart and vascular system were also 
normal.

Private treatment records reflect the veteran's complaints 
relating to tinnitus in the 1990's.  A January 1995 private 
record reflects that he had a chronic exacerbation of allergy 
that was causing tinnitus in his left ear.  

The report of an April 2002 VA examination reflects that the 
examiner did not find any evidence of arthritis of the right 
elbow and X-rays of the right elbow were normal.  

The report of an August 2002 VA cardio examination reflects 
that the veteran developed hypertension around 1979 to 1981.  
He was diagnosed as having diabetes mellitus in 1998.  The 
diagnoses included hypertension and the examiner commented 
that the veteran's essential hypertension had no relationship 
to his diabetes mellitus.  

There is no competent medical evidence of record indicating 
that the veteran had tinnitus, hearing loss, vertigo, 
arthritis of the right elbow, or hypertension during his 
active service.  There is competent medical evidence 
indicating that he did not have tinnitus, hearing loss, 
vertigo, arthritis of the right elbow, and hypertension 
during active service.  Therefore, a preponderance of the 
evidence is against a finding that any of these disabilities 
existed during the veteran's active service.  

There is no competent medical evidence indicating that the 
veteran had hearing loss, arthritis of the right elbow, or 
hypertension within one year of discharge from his active 
service.  Therefore, a preponderance of the evidence is 
against a finding that the veteran had any of these 
disabilities within one year of discharge from his active 
service.  

There is competent medical evidence that the veteran does not 
currently have arthritis of the right elbow.  There is no 
competent medical evidence indicating that he currently has 
arthritis of the right elbow.  Therefore, a preponderance of 
the evidence is against a finding that the veteran currently 
has arthritis of the right elbow.  Accordingly, a 
preponderance of the evidence is against a finding that he 
has arthritis of the right elbow that is related to active 
service or to service-connected disability.  

There is no competent medical evidence indicating that the 
veteran currently has hearing loss or vertigo.  There is 
competent medical evidence indicating that he did not have 
these during service.  Therefore, a preponderance of the 
evidence is against the claims for service connection for 
hearing loss and vertigo.

The competent medical evidence indicates that the veteran's 
currently reported tinnitus is related to exacerbations of 
his allergy.  There is no competent medical evidence relating 
currently reported tinnitus to active service.  Therefore, a 
preponderance of the evidence is against a finding that 
tinnitus is related to active service.  

There is no competent medical evidence relating currently 
manifested hypertension to active service or to service-
connected disability.  There is competent medical evidence 
indicating that the veteran did not have hypertension during 
active service and that his hypertension is not related to 
his service-connected diabetes mellitus.  Therefore, a 
preponderance of the evidence is against the claim for 
service connection for hypertension as related either to 
active service or to service-connected disability.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
residuals of shell fragment wounds of the right arm and right 
leg.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise the lower 
rating will be assigned.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999), therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

A May 21, 1968, service medical record reflects that the 
veteran received a shell wound to the right leg.  The wound 
was due to enemy action.  The veteran was treated in the 
field and returned to duty.  

A service hospital discharge summary, relating to a period of 
hospitalization in May and June 1968, reflects that the 
veteran was injured by enemy mortar or grenade on May 27, 
1968.  There was a right shell wound of the right forearm 
with marked swelling of the arm and cellulitis.  There was no 
neurovascular damage.  X-rays showed no fracture.  The wound 
was debrided until primary closure on June 7, 1968.

A November 6, 1968 service medical records reflects that the 
veteran received a shell wound to the right leg from an enemy 
explosive device.  He was treated in the field and medivaced 
to the rear for further treatment and disposition.

The report of an April 2002 VA examination reflects that the 
veteran reported that he did not have problems with his leg 
associated with the wounds, but occasionally his forearm had 
episodes of being numb for a few seconds.  On examination the 
shrapnel wound of the right arm was in the upper one-third of 
the forearm on the extensor surface and consisted of a linear 
scar paralleling the long axis of the arm measuring 
6 centimeters.  There was no underlying loss of soft tissue 
but there was a 3-centimeter fascial hernia underlying the 
scar.  There was slight tenderness over the facial hernia.  
Range of motion of the elbow and forearm was normal.  
Shrapnel scars on the right leg were located on the 
anterolateral aspect of the thigh and there were very tiny, 
slightly hypopigmented areas, but they were of no cosmetic or 
functional significance.  There was no underlying loss of 
tissue.  The diagnoses included shrapnel wound of the right 
arm and right leg.  

During the veteran's personal hearing in March 2004 he 
testified that he would experience right arm pain, and he 
believed he might have arthritis of the right hip, but did 
not know if that was related to the right leg shrapnel 
wounds.  

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
scars that were superficial, poorly nourished, with repeated 
ulceration, warranted a 10 percent evaluation.  Diagnostic 
Code 7804 provided that scars that were superficial, tender 
and painful on objective demonstration, warranted a 
10 percent evaluation.  Diagnostic Code 7805 provided that 
other scars were to be rated on limitation of function of the 
part affected.  

From August 30, 2002, Diagnostic Code 7802 provides that 
scars, other than the head, face or neck, that are 
superficial and do not cause limited motion, that occupy an 
area or areas of 144 square inches or greater warrant a 
10 percent evaluation.  Diagnostic Code 7803 provides that 
scars that are superficial, unstable, warrant a 10 percent 
evaluation.  Diagnostic Code 7804 provides that scars that 
are superficial, painful on examination, warrant a 10 percent 
evaluation.  Diagnostic Code 7805 provides that scars will be 
rated on limitation of function of the part affected.

The evidence of record reflects that the scar that is 
residual of the shell fragment wound of the right arm is 
tender on objective demonstration.  Therefore, the evidence 
is in equipoise with respect to whether or not the residuals 
of the shell fragment wound of the right arm warrants a 
10 percent evaluation under the criteria established by 
Diagnostic Code 7804, in effect prior to or from August 30, 
2002.  In resolving all doubt in the veteran's behalf, a 
10 percent evaluation for residuals of a shell fragment wound 
of the right arm, which consists of a painful scar, is 
warranted. 

There is no competent medical evidence indicating that the 
residuals of the shell fragment wound of the right leg result 
in any cosmetic or functional significance, and there is 
competent medical evidence indicating that the residuals of 
the shell fragment wound of the right leg do not result in 
any cosmetic or functional significance.  There is no 
competent medical evidence indicating that the scars of the 
right leg would warrant a compensable evaluation under any of 
the diagnostic codes, either prior to or from August 30, 
2002.  There is competent medical evidence indicating that 
they would not warrant compensable evaluations under these 
diagnostic codes.  Therefore, a preponderance of the evidence 
is against a compensable evaluation for residuals of a shell 
fragment wound to the right leg.   


ORDER

Service connection for tinnitus is denied.  

Service connection for hearing loss is denied.

Service connection for vertigo is denied.

Service connection for arthritis of the right elbow is 
denied.  

Service connection for hypertension is denied.

An increased rating of 10 percent, but not greater, for 
residuals of a shell fragment wound of the right arm from 
June 22, 2001, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

A compensable evaluation for residuals of a shell fragment 
wound of the right leg is denied.  


REMAND

The report of an April 2002 VA ophthalmology examination 
reflects that the veteran does not have diabetic retinopathy.  
At the time of the veteran's personal hearing, in March 2004, 
he submitted a letter from a private optometrist, dated 
December 2003, indicating that the veteran does have diabetic 
retinopathy.  The April 2002 VA examiner did not have the 
opportunity to review this additional medical information.

During the veteran's March 2004 hearing, at page 18, the 
veteran indicated that his heart condition was worse than it 
had been at the time of his examination in August 2002.  

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the existence and etiology of any 
currently manifested diabetic 
retinopathy.  All indicated tests and 
studies should be conducted and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that the 
veteran currently has diabetic 
retinopathy that is proximately due to 
and the result of his service-connected 
diabetes mellitus.  If it cannot be 
determined whether the veteran currently 
has diabetic retinopathy that is due to 
his service-connected diabetes mellitus, 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgment, based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.

2.  The veteran should be afforded a VA 
cardio examination to determine the 
nature and extent of his service-
connected arteriosclerotic heart disease.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The 
examiner should report all symptoms 
relating to the veteran's service-
connected arteriosclerotic heart disease, 
including the veteran's metabolic 
equivalent.  (MET).  When the METs cannot 
be done by exercise testing for medical 
reasons, an estimation by a medical 
examiner of the level of activity 
(expressed METs and supported by specific 
examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope 
may be used.  The examiner should also 
indicate if there is evidence of cardiac 
hypertrophy or dilatation, or left 
ventricular dysfunction and, if so, the 
ejection fraction percentage.  

3.  Then, the RO should readjudicate the 
issues remaining on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



